Dooley, J.,
concurring.
I concur in the opinion for the Court but write separately to state explicitly what is implied in that opinion. The conditions before us have become two of a package of standard conditions that are part of a template generated by the computer program used for probation sentences or included in the Department of Corrections recommendations in the presentence investigation. In many cases, trial judges have accepted standard conditions, often by checking boxes on the computer-generated form, without specific findings or modifications as necessary to tailor each condition to the circumstances of the individual case. It is necessarily the holding of State v. Freeman, 2013 VT 25, 193 Vt. 454, 70 A.3d 1008, that routine acceptance of “standard” conditions without consideration of their applicability to the circumstances before the court is inadequate, particularly where, as here, specific conditions are challenged. See id. ¶ 17. The routine inclusion of conditions in a computer program or a presentence investigation is not based on a determination that these conditions are preapproved for every case or for every case in which the defendant has been convicted of a particular crime. Instead, they are a tool to put before the sentencing judge a range of potential conditions for consideration if justified by the circumstances of the case.